UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7135


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANGELO ALBERT PLATER,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00408-PJM-1)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sapna Mirchandani, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland, for Appellant.      Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, Barbara
Slaymaker Sale, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Angelo   Albert     Plater       appeals   the   district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                 We have

reviewed the record and find no reversible error.                 See United

States v. Hood, 556 F.3d 226 (4th Cir. 2009).               Accordingly, we

affirm for the reasons stated by the district court.                     United

States   v.   Plater,   No.    8:97-cr-00408-PJM-1          (D.   Md.     filed

June 24, 2008; entered June 25, 2008).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2